COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-428-CV
 
IN RE ERIC K. WEINER                                                             RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and request for
emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and request for emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER
CURIAM
 
PANEL A:
CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
DELIVERED:
December 7, 2005




    [1]See
Tex. R. App. P. 47.4.